ITEMID: 001-92526
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF GASANOVA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1935 and lives in Mendeleyevo, a town in the Moscow Region.
5. In 1995 the applicant brought a court action against a housing maintenance service. Throughout the proceedings she represented herself. She claimed compensation for damages sustained as a result of poor quality repairs carried out by the respondent in her flat and requested that the works be done again. She also claimed penalties for the delays in the reparation of her flat. In course of the proceedings the applicant amended her claims.
6. On 27 November 1995 the Solnechnogorskiy Town Court of the Moscow Region (“the Town Court”) dismissed her claim. On 6 February 1996 the Moscow Regional Court (“the Regional Court”) upheld that judgment.
7. On 28 May 1996 the Presidium of the Regional Court quashed the judgment of 27 November 1995 and remitted the case for a fresh examination to the first-instance court.
8. In the meantime the administration of the Solnechnogorskiy District transferred the municipal housing into the authority of a municipal enterprise, Mendeleyevo Service.
9. On 10 October 1997 the Town Court granted the applicant’s claim in part. On 18 February 1998 the Regional Court upheld that judgment.
10. On 13 January 1999 the Presidium of the Regional Court quashed the judgment of 10 October 1997 and remitted the case for a new examination to the Town Court. It held in particular that the lower courts had failed to establish the proper defendant in the case. It also indicated that in order to decide on the penalties the first-instance court had to establish whether the parties had previously set any deadlines for the repairs.
11. On 5 March 1999 the Town Court set the examination of the case for 9 April 1999. Between April and October 1999 six hearings were scheduled, however they were adjourned mainly because the respondent and the third party failed to appear.
12. On 26 October 1999 the Town Court established that the municipal enterprise Mendeleyevo Service was the proper respondent in the case and ordered it to repair the applicant’s flat. It awarded the applicant penalties for the delays in the repair of her flat and compensation for non-pecuniary damage. Furthermore, it held that the respondent had been in bad faith in opposing a correct and quick examination of the case and ordered it to pay the applicant compensation for the lost time.
13. On 2 February 2000 the Regional Court quashed the judgment of 26 October 1999 and remitted the case to the first-instance court for a fresh examination. It found that the Town Court had not indicated in its decision which repairs had to be done in the applicant’s flat, it had not followed the Presidium’s decision of 13 January 1999 and it had not given reasons for its conclusions as regards the respondent’s bad faith in delaying the proceedings.
14. On 3 May 2000 the Town Court set the examination of the case for 29 June 2000. Between June and December 2000 nine hearings were scheduled. Three of them did not take place because the respondent failed to appear, one hearing was postponed because the applicant did not appear and three hearings were adjourned either because the applicant asked for additional time to amend her claims or because the respondent asked for additional time to submit evidence. One hearing was postponed in order to call an expert to trial.
15. On 19 December 2000 the Town Court held that since the maintenance service no longer existed it was impossible for it to repair the applicant’s flat. Therefore, it awarded the applicant the money necessary for such repairs and compensation for non-pecuniary damage. It also ordered the respondent to replace some equipment in the applicant’s flat. It further established that the parties had not concluded any written contract in respect of the repairs in the flat and had not set any time-limits; therefore there was no call to award the applicant any penalties in that respect. On the same date the Town Court decided to examine the applicant’s claim for payment of penalties for the delayed replacement of sanitary equipment and for compensation for loss of time in separate proceedings.
16. On 18 April 2001 the Regional Court quashed the judgment of 19 December 2000 and referred the case to the first-instance court for a new examination on the ground that the first-instance court had failed to follow its decision of 2 February 2000.
17. On 6 August 2001 the case was adjourned until 26 September 2001 because the parties failed to appear.
18. According to the Government, on 26 September 2001 the proceedings were discontinued at the applicant’s request, however on 16 January 2002 the Presidium of the Regional Court quashed that decision in supervisory review on the prosecutor’s application. The Government did not provide the Court with copies of those decisions.
19. On 15 February 2002 the Town Court set the examination of the case for 13 March 2002. On that date the case was adjourned until 11 April 2002 because the parties failed to appear.
20. On 11 April 2002 the Town Court left the applicant’s claim unexamined on the ground that she had failed to appear at two hearings.
21. On 16 January 2003 the applicant requested the Town Court to reinstate the time-limit for lodging an appeal against the decision of 11 April 2002. In her appeal she claimed that she had failed to appear at two hearings because she had not been duly notified of them and that she had not received a copy of the decision of 11 April 2002. On 21 January 2003 the Town Court granted her appeal, quashed the decision of 11 April 2002 and scheduled the examination of the case for 12 March 2003. On that date the case was again adjourned because the parties failed to appear.
22. On 29 May 2003 the case was adjourned until 23 July 2003 because the judge was on sick leave. On that date the applicant amended her claims. She submitted that since the examination of the case was very lengthy, she had repaired her flat at her own expense and she requested the court to reimburse her those expenses. On the same date the case was adjourned until 25 August 2003. The next three hearings were adjourned either because the respondent company did not appear or because it asked for additional time to submit evidence and comments on the applicant’s claims.
23. On 24 November 2003 the Town Court ordered the municipal enterprise Mendeleyevo Service to reimburse the applicant for the repair expenses and pay her non-pecuniary damage sustained as a result of poor-quality repair works. Furthermore, it ordered the defendant to replace the sanitary installations in the applicant’s flat. It dismissed the remainder of the applicant’s claims.
24. On 16 March 2004 the Regional Court upheld the judgment of 24 November 2003.
VIOLATED_ARTICLES: 6
